SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

333
KA 11-00858
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

MARCHE JOHNSON, DEFENDANT-APPELLANT.


ADAM H. VAN BUSKIRK, AURORA, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Cayuga County Court (Mark H.
Fandrich, A.J.), rendered April 12, 2011. Defendant was resentenced
upon his conviction of robbery in the second degree.

     It is hereby ORDERED that the resentence so appealed from is
affirmed.

     Memorandum: Defendant was convicted upon his plea of guilty of
robbery in the second degree (Penal Law § 160.10 [1]), and he appeals
from the resentence on that conviction. County Court (Corning, J.)
originally sentenced defendant as a second violent felony offender to
a determinate term of imprisonment of 10 years, but it failed to
impose a period of postrelease supervision, as required by Penal Law §
70.45 (1). The court (Fandrich, A.J.) resentenced defendant to the
same term of imprisonment to be followed by five years of postrelease
supervision.

     Defendant failed to preserve for our review his contention that
the court should have assigned defendant substitute counsel, inasmuch
as the record reflects that both defendant and the court understood
that defendant sought an adjournment in order to retain counsel and
did not request new assigned counsel (see CPL 470.05 [2]). We decline
to exercise our power to review that contention as a matter of
discretion in the interest of justice (see CPL 470.15 [6] [a]).

     We agree with defendant, however, that the court failed to
conduct a searching inquiry to ensure that defendant’s waiver of the
right to counsel was unequivocal, voluntary and intelligent (see
People v Smith, 92 NY2d 516, 520). Thus, “[t]he sentencing court
erred by permitting defendant to represent himself at his ultimate
sentencing proceeding” (People v Adams, 52 AD3d 243, 243, lv denied 11
NY3d 829). That error, however, does not warrant reversal of
defendant’s resentence because “the tainted proceeding had no adverse
                                 -2-                           333
                                                         KA 11-00858

impact . . ., and a remand for resentencing would serve no useful
purpose” (id. at 244; see generally People v Wardlaw, 6 NY3d 556,
559). Indeed, defense counsel, speaking on behalf of defendant,
admitted that defendant was advised during the plea proceedings that a
period of postrelease supervision would be imposed, and thus there
were no issues to be litigated with respect to defendant’s sentence
(see generally People v Lingle, 16 NY3d 621, 634-635; cf. People v
Verhow, 83 AD3d 1528, 1528-1529).

     We have considered defendant’s remaining contentions and conclude
that they are without merit.

     All concur except FAHEY, J., who dissents and votes to reverse in
accordance with the following Memorandum: I respectfully dissent. In
my view, the record of the February 15, 2011 proceeding reflects that
the People stipulated that the court may resentence defendant without
imposing a period of postrelease supervision pursuant to Penal Law §
70.85 (see People v Swanston, 277 AD2d 600, 602, lv denied 96 NY2d
739; see also CPLR 2104; CPL 60.10). I would therefore reverse the
resentence and remit the matter to County Court for further
resentencing.




Entered:   April 27, 2012                       Frances E. Cafarell
                                                Clerk of the Court